Citation Nr: 1725054	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-08 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of a back injury, to include entitlement to a separate rating for radiculopathy of the left lower extremity.

2. Entitlement to an increased rating for chondromalacia of the right knee, rated 10 percent disabling.

3. Entitlement to an increased rating for chondromalacia of the left knee, rated 10 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran initially perfected an appeal regarding the effective dates of the ratings assigned for his back and bilateral knee disabilities.  During the course of that appeal, he also raised entitlement to increased ratings for his disabilities.  In February 2011, the Board denied the Veteran's claims seeking earlier effective dates and remanded the claims for increased ratings to allow the RO the opportunity to issue a statement of the case (SOC) and allow the Veteran the opportunity to perfect an appeal for these issues.

In March 2011, the RO issued a SOC and in April 2011, the Veteran perfected his appeal seeking increased ratings for his back and bilateral knee disabilities  In August 2016, the Veteran appeared before the undersigned Veteran's Law Judge and provided testimony.  A transcript of the hearing has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran raised the matter of unemployability due to his service-connected back and bilateral knee disabilities during his hearing before the Board.  Therefore, the issue has been raised by the record and is properly before the Board.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for headaches, for an acquired psychiatric disorder, and a bilateral leg disorder other than radiculopathy, as secondary to the service-connected back knee disabilities were raised during the August 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Transcript at 19.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his back and bilateral knee disabilities.  During his hearing before the Board, the Veteran testified that he was awarded benefits from the Social Security Administration (SSA) in 2010.  Records from the SSA have not been associated with the claims file.  On remand, the RO must attempt to obtain the Veteran's SSA records and associate the records with the electronic claims file.

During his August 2016 hearing, the Veteran testified that pain radiating to his lower extremities due to his service-connected back disability had worsened.  The General Rating Formula for Diseases and Injuries of the Spine provides that any objective neurological impairment should be rated separately under the appropriate diagnosis codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Veteran has already been awarded a compensable rating for the right lower extremity radiculopathy.  On remand, a VA examination should be scheduled to determine the current severity of the Veteran's neurological manifestations related to the service-connected back disability and determine whether separate or increased ratings are warranted for the lower extremities.

Regarding the back and bilateral knee disabilities, the Board finds that the March 2016 VA examination reports are incomplete.  The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Regarding the spine examination, the examiner did not indicate whether passive motion was or could be conducted.  On remand, an examination must be scheduled to determine the current severity of the back disability, to include testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, and determining functional loss.

For the knees, the March 2016 examiner did not provide testing on both active and passive motion.  Thus, the examination report is incomplete, necessitating a remand for additional findings pursuant to Correia.  Further, the Board observes that the Veteran has indicated that he has had instability of the knees manifesting as giving way while walking or climbing stairs.  On remand, a VA examination must be scheduled to determine the current severity of the Veteran's bilateral knee disabilities, to include testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, to determine functional loss and determine whether the Veteran's reports of giving way constitute instability of the knee joints.

Finally, regarding entitlement to a TDIU, as noted in the introduction the Court has held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  Rice, 22 Vet. App. 447.  In this case, the Veteran raised the issue during his hearing before the Board.  The Veteran has not been provided with adequate notice under the duty to notify provisions of the VCAA regarding the requirements to substantiate TDIU.  Further, the RO/AOJ has not addressed this matter in the first instance.  Therefore, on remand, appropriate notice must be provided to the Veteran and all necessary development and adjudication completed. 

Accordingly, the case is REMANDED for the following action:

1. Undertake all notice and evidentiary development needed to substantiate a claim for TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a claim for TDIU.  The letter should also request the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Obtain and associate with the claims file VA treatment records, if any, and any identified private treatment records.

3. Request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, notify the Veteran and his representative and place a statement to that effect in the electronic record.

4. Schedule the Veteran for a VA comprehensive spinal and neurological examination to determine the current severity of his back and lower extremity radiculopathy disabilities.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The spine should be tested in both active and passive motion and in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

In addition to completing the above testing, the examiner should additionally address any neurological complications associated with the spine disability, to include any radiculopathy to the lower extremities.  The examiner should also address any bowel or bladder dysfunction that may be related to the Veteran's spine disability.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5. Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disabilities.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The knees should be tested in both active and passive motion and in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should address the Veteran's testimony indicating that his knees have given way while walking and/or climbing stairs and indicate whether his lay reports are sufficient to constitute a finding of instability of the knees.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

6. Then, readjudicate the Veteran's claims on appeal, to include consideration of whether referral for extraschedular evaluation is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





